Case: 15-14707   Date Filed: 06/30/2016   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14707
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:10-cr-20169-KMM-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

YUDEISY LOPEZ,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 30, 2016)



Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
                Case: 15-14707      Date Filed: 06/30/2016      Page: 2 of 3


       Yudeisy Lopez, a federal prisoner proceeding pro se, appeals the district

court’s order denying her Rule 60(b), Federal Rules of Civil Procedure, motion to

set aside the second amended judgment. The district court entered the second

amended judgment in 2012 after this Court denied Lopez’s direct appeal of her

criminal conviction and sentence but remanded for the district court to correct a

clerical error in the amended judgment. Lopez contends her due process rights

were violated because she lacked notice of the second amended judgment and was

therefore deprived of the opportunity to contest the second amended judgment,

which she contends is void because it was entered under Federal Rule of Criminal

Procedure 35(a) more than 14 days after sentencing. After review, 1 we affirm.

       Lopez’s motion is untimely and without permission. Lopez filed the motion

more than three years after district court entered the second amended judgment.

See United States v. Vicaria, 963 F.2d 1412, 1414 (11th Cir. 1992); Fed. R. App.

P. 4(b)(1)(A). In the intervening period, Lopez filed an untimely petition for writ

of habeas corpus under 28 U.S.C. § 2255, which was denied and from which

neither the district court nor this Court granted a certificate of appealability. We

have not granted Lopez leave to file a second § 2255 motion. Therefore, there is

       1
          We normally review for an abuse of discretion the denial of a motion for relief from
judgment under Rule 60(b). Howell v. Sec’y, Florida Dep’t of Corr., 730 F.3d 1257, 1260 (11th
Cir. 2013). But, “Rule 60(b) simply does not provide for relief from judgment in a criminal
case.” United States v. Fair, 326 F.3d 1317, 1318 (11th Cir. 2003) (quoting United States v.
Mosavi, 138 F.3d 1365, 1366 (11th Cir.1998)). Affording liberality in light of Lopez’s pro se
status, we construe Lopez’s Rule 60(b) motion as a motion for reconsideration. See United
States v. Phillips, 597 F.3d 1190, 1199–1200 (11th Cir. 2010).
                                              2
               Case: 15-14707     Date Filed: 06/30/2016    Page: 3 of 3


no cognizable basis for Lopez’s motion or appeal. See 28 U.S.C. §§ 2244,

2255(h).

      Even considering the merits of Lopez’s motion and appeal, we find no basis

for relief. The second amended judgment was specifically directed by this Court’s

opinion and mandate upon Lopez’s direct appeal. See United States v. Lopez, 445

F. App’x 190, 195 (11th Cir. 2011). The district court’s reference to Rule 35(a),

Federal Rules of Criminal Procedure, does not void the second amended judgment.

Even without our directive, the district court retained the authority to correct the

clerical error that we identified in the amended judgment. See Fed. R. Crim. P. 36

(“After giving any notice it considers appropriate, the court may at any time

correct a clerical error in a judgment, order, or other part of the record, or correct

an error in the record arising from oversight or omission.”). Although Lopez

contends that she neither learned of nor received the second amended judgment,

both Lopez’s § 2255 motion and her brief to this Court indicate she knew of the

Court’s denial of her direct appeal and direction that the district court correct the

typographical error. In any event, the second amended complaint caused Lopez no

prejudice, as it merely corrected the statute of conviction. Every other pertinent

document in her criminal case included the correct statute, and Lopez’s sentence

was unaffected. Thus, this appeal lacks merit.

      AFFIRMED.


                                           3